Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2007

Byrd v. Karpinsky
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4411




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Byrd v. Karpinsky" (2007). 2007 Decisions. Paper 970.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/970


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-222                                                NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 06-4411
                                ________________

                                  JOHN BYRD,
                                          Appellant

                                        vs.

          SERGEANT KARPINSKY; C.O. TELEGA; C.O. KALBFELL;
                CORRECTIONAL OFFICER WISYANSKI;
                CORRECTIONAL OFFICER GARRETSON;
                              HORN; BLAINE
                 ____________________________________
               On Appeal From the United States District Court
                   For the Western District of Pennsylvania
                      (W.D. Pa. Civ. No. 02-cv-01454)
                Magistrate Judge: Honorable Lisa P. Lenihan
               _______________________________________

       Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 10, 2007

          BEFORE: McKEE, FUENTES and WEIS, CIRCUIT JUDGES

                               (Filed: June 8, 2007)

                           _______________________

                                   OPINION
                           _______________________

PER CURIAM.

          John Byrd, a Pennsylvania state prisoner proceeding pro se, appeals a

                                        1
judgment entered in favor of Sergeant Karpinsky and three correctional officers in his civil

rights action. We will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

              Byrd’s complaint was based on a fight that broke out in the prison exercise

yard. Byrd alleged that the correctional officers were deliberately indifferent to his

personal safety by handcuffing and abandoning him, and allowing another inmate to stab

him. According to the correctional officers, however, Byrd also had a weapon, and an

inmate stabbed Byrd while the officers struggled to restrain him.

              The District Court appointed counsel to represent Byrd, and the parties

agreed to proceed before a Magistrate Judge. After a two-day trial, the jury returned a

verdict in favor of Karpinsky and the correctional officers. The jury found that there was a

substantial risk that another inmate could attack Byrd in the exercise yard on the date of

the incident, but the jury did not find that Karpinsky and the correctional officers were

aware of that risk and disregarded it. This appeal followed.

              In his brief, Byrd complains that he was not present when the jury was

chosen. Byrd does not contend, however, that there was a problem with the jury selection

process or with the jurors who were selected. Absent an argument that Byrd was

prejudiced in some way, further briefing on this issue is not warranted.

              Byrd also notes in his brief that the District Court denied his motion for

transcripts. Byrd requested transcripts of proceedings not held in his case, including

preliminary hearing, suppression hearing, and sentencing hearing transcripts. In addition



                                              2
to the trial transcript, he requested copies of all other documents and transcripts

maintained in the court’s file. The District Court denied Byrd’s motion because it was too

vague, broad, and overly burdensome. To the extent Byrd appeals this ruling, we conclude

that the District Court did not abuse its discretion. We note that Byrd has not identified

any issues suggesting that his appeal is not frivolous (but presents a substantial question).

See 28 U.S.C. § 753(f).

              Accordingly, we shall dismiss this appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).1




    1
     The Clerk is directed to file Byrd’s brief, which was received for the Court’s
information on November 15, 2006.

                                              3